Citation Nr: 0014790	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right foot disorder, 
claimed as a cyst and/or inward bowing of the tendo-Achilles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to March 
1974 and from December 1974 to February 1981.

The current appeal arose from a May 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, among other actions, denied 
entitlement to service connection for a cyst on the right 
foot and for inward bowing of the tendo-Achilles.

In March 1996 and May 1997 the Board of Veterans' Appeals 
(the Board), among other actions, remanded the claim of 
entitlement to service connection for a cyst and inward 
bowing of the tendo-Achilles of the right foot to the RO for 
further development and adjudicative actions.

In November 1999, the RO affirmed the denial of entitlement 
to service connection for a right foot disorder, claimed as a 
cyst and inward bowing of the tendo-Achilles.

The case has been returned to the Board for further appellate 
review.

Additionally, in view of VA examination on file, the Board 
finds that an implied claim of entitlement to service 
connection for neuralgia of the right foot as secondary to 
the service-connected neuroma removal has been raised.  As 
this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for a right 
foot disorder, claimed as a cyst and/or inward bowing of the 
tendo-Achilles, is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
foot disorder, claimed as a cyst and/or inward bowing of the 
tendo-Achilles, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that in June 1979, the veteran 
was seen for a callus on his right foot.  The examiner noted 
there was a dried, yellow blister on the 5th metatarsal head 
of the right foot and a callus on the 4th metatarsal head of 
the right foot.

In October 1979, clinical evaluation of the veteran's feet 
were normal.  He stated on the report of medical examination 
that he was in good health except for his right leg and foot, 
and noted he was wearing arch supports.  The following day, 
he was seen with complaints of calluses on his right foot and 
stated he had had them since 1971, while he had been in 
Vietnam.  The examiner noted there were two calluses on the 
right foot.  Service medical records are otherwise negative 
for a right foot cyst or inward bowing of the tendo-Achilles.

A November 1981 VA examination report shows that examination 
of the right foot revealed pes planus.  The right foot had a 
large callosity on it.  The relevant diagnoses were first 
degree pes planus of the right foot and a callosity of the 
right foot.

In November 1989 the veteran reported pain in his right ankle 
and right knee secondary to the plantar calluses on the right 
foot, which he stated caused him discomfort upon ambulation.  
The assessment was first degree pes planus.

In October 1990 the veteran was hospitalized at a VA facility 
to have a neuroma removed from his right foot.

In December 1990 the veteran complained of pain on the bottom 
of his right foot.  He reported that he had developed 
infection where the tumor had been removed from his foot.  
The examiner noted there was no evidence of infection and 
diagnosed arthritis.  The examination was negative as to a 
right foot cyst or inward bowing of the tendo-Achilles.

In June 1991 the veteran stated he was getting along well 
with the neurectomy until he had walked for eight miles, at 
which time he had pain.  The impression was questionable 
recurrence of neuroma and exaggerated pain response.  

A December 1991 VA examination report shows complaints by the 
veteran as to his right foot.  Physical examination did not 
reveal a finding of a cyst or inward bowing of the tendo-
Achilles.  The examiner stated it was possible he had 
possible symptomatic stump neuroma from the previous neuroma 
removal.

A February 1992 VA examination report shows the veteran 
reported pain when walking with his right foot.  The examiner 
noted the veteran was tender "out of proportion to the 
physical findings" and was basically too tender to elicit a 
quality examination.  He added that the plantar callosities 
were unimpressive with an appearance of pain out of 
proportion.

A March 1992 VA examination report is silent as to a finding 
of a cyst on inward bowing of the tendo-Achilles of the right 
foot.  The examiner noted there was a well-healed scar over 
the third and fourth metatarsophalangeal joints and 
"exquisite" tenderness over this area.  The veteran 
complained of pain with palpation over the dorsum of the 
foot.


In May 1994 the veteran complained of pain in his right foot.  
The examiner noted there was a scar along the dorsum of the 
right foot at the third and fourth toes.  He was able to 
laterally flex his right foot to some extent.

In August 1994 a diagnosis of degenerative joint disease of 
the right foot was entered.

An August 1999 VA peripheral nerves examination report shows 
the veteran complained of pain with movement of his right 
foot.  Sensory testing revealed marked hyperpathia and 
paresthesias to pin sensation, and to touch over the proximal 
last three toes and over the dorsum of the right foot.  

The examiner noted also that he had some hyperpathic pin 
sensation over the bottom of his foot proximal to the last 
three toes.  The diagnosis was neuralgia of the right foot, 
status post Morton's neuroma removal with neuropathic pain.  
The examination was negative for a right foot cyst or inward 
bowing of the tendo-Achilles.

An August 1999 VA orthopedic examination report shows the 
veteran evidenced "much moaning and groaning with even light 
touch to his feet, legs, and knees."  The examiner noted he 
had a well-healed scar on the right foot and a callosity 
pattern which suggested much more weight-bearing pattern than 
he evidenced by his gait.  He further noted that the left 
foot showed similar evidence of weight bearing.  The 
diagnosis entered was neuroma of the right foot with residual 
pain.  The examination report was negative for a right foot 
cyst or inward bowing of the tendo-Achilles.

The examiner stated the veteran's pes planus of his feet had 
"absolutely nothing" to do with the difficulty relating to 
the neuroma.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (the Court) has 
held that if an appellant fails to submit a well-grounded 
claim, VA is under no duty to assist the claimant in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a right 
foot disorder, claimed as a cyst or inward bowing of the 
tendo-Achilles must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.



After a careful review of the record, the Board finds that 
the veteran's claim of entitlement to service connection for 
a right foot disability, claimed as a cyst and/or inward 
bowing of the tendo-Achilles, is not well grounded.  See 
Caluza, 7 Vet. App. 498.  

The veteran is competent to state that he had a cyst and/or 
inward bowing of the tendo-Achilles, or something of that 
nature, on his right foot during service.  The service 
medical records show he had a callus in service; which 
symptom is part of the service-connected pes planus of the 
right foot.  He is also service connected for tinea pedis of 
the right foot.  The veteran had a neuroma removed from his 
foot in October 1990, which is no longer on his foot.  His 
claim fails because he has not brought forth evidence of a 
current diagnosis of a cyst and/or inward bowing of the 
tendo-Achilles of the right foot.

The medical evidence of records does not demonstrate that the 
veteran has a cyst or inward bowing of the tendo-Achilles of 
his right foot for which service connection may be granted.  
The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  

Because there is no evidence of a current and competent 
diagnosis of a cyst or inward bowing of the tendo-Achilles of 
the right foot, the Board must deny the claim as not well 
grounded.  Id.; see also Caluza, 7 Vet. App. at 505.

Although the veteran has stated that he has a cyst and/or 
inward bowing of the tendo-Achilles of his right foot, he is 
a lay person, and his opinion is not competent.  See Layno, 6 
Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  The 
veteran's unsupported opinion does not give rise to a well-
grounded claim.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a right foot disorder claimed as a cyst or inward 
bowing of the tendo-Achilles of the right foot.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in November 1990 and 
supplemental statements of the case in September 1992 and 
January 2000.  Additionally, the Board remanded this claim on 
two occasions for additional development, to include a VA 
examination, and readjudication.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a right foot disability, claimed as a cyst and/or inward 
bowing of the tendo-Achilles is not well grounded, the 
doctrine of reasonable doubt has no application to this 
claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a right foot 
disability, claimed as a cyst and/or inward bowing of the 
tendo-Achilles, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

